DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
 
Response to Amendment
Claims 1-21 are pending in this application.
Double patenting rejection is withdrawn.
Claim rejections 35 USC 101 on claims 1-18 are withdrawn.
Applicant’s arguments on claim rejections 35 U.S.C. 102/103, filed 7/20/2022, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Farmer and Choi. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 19-21 recites the amended limitation “wherein the application screen is a screen including the data to be shared as a display content indicating a transmission target” in lines 1-3, which was not described in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gardaz et al. (U.S. Publication Number 2004/0109197, hereafter referred to as “Gardaz”) in view of Farmer et al. (U.S. Publication Number 2013/0305163, hereafter referred to as “Farmer”).
Regarding claim 1, Gardaz teaches An information processing terminal communicating with a website via a network, wherein the website provides Hyper Text Markup Language (HTML) data to be interpreted by a web browser ([0056]: Turning to FIG. 3, that Figure presents a flow diagram of a process performed by the image sharing server 140 to generate a web page (e.g. web page 144) to share a selected image, such as digital content of original image 60, with the client computer 52 across the network 54…For example, the image sharing server 140 may upon startup or upon a user request cause the web server 134 to generate and display a new or an existing html page or web page 144.), the information processing terminal comprising:
a memory storing instructions ([0054] and Fig. 1: memory 106); and
a processor which is capable of executing the instructions causing the information processing terminal to ([0052] and Fig. 1: the multiple processors 102):
present, based on a user instruction to a share object on a web page displayed by the web browser using the HTML data provided by the website, the selection screen including icons corresponding respectively to applications that operate on an operating system (OS) of the information processing terminal, wherein the HTML data includes descriptions related to the share object and data to be shared ([0091]-[0092] and Fig. 3: After generating the output image, the image sharing server 140 may display the output image. (Step 322) … Next, the image server 140 may provide a selection for the displayed output image. (Step 324). Examiner interprets that providing a selection for the displayed output image on the screen as claimed to present, based on a user instruction to a share object on a web page displayed by the web browser using the HTML data provided by the website, the selection screen. Examiner interprets that the html page or web page having selected image as claimed HTML data includes descriptions related to the share object and data to be shared.).
Gardaz does not explicitly teach in response to a selection of one icon from the icons via the selection screen, share, with an application corresponding to the selected icon, the data to be shared, wherein, in response to the sharing of the data, an application screen for a transmission of the data to be shared is displayed by the application corresponding to the selected icon.
Farmer teaches in response to a selection of one icon from the icons via the selection screen, share, with an application corresponding to the selected icon, the data to be shared ([0016] and Fig. 2: FIG. 2 is a computer screen display of a user interface 200 for selecting application instance views (i.e., application windows) for sharing with one or more viewers and for sharing an associated file, in accordance with an embodiment. The user interface 200, which may be generated by the collaboration application suite 135 on the client computing device 130 (i.e., the sharer) of FIG. 1, includes application windows 210, 220, 230, 240, 250 and 260 for choosing various applications to share with the client computing devices 150 and 160 (i.e., the viewers). In particular, the application windows 210, 220, 230, 240, 250 and 260 may comprise screen displays of currently open application files for sharing with one or more viewers. Examiner interprets that the application windows 210, 220, 230, 240, 250 and 260 may comprise screen displays of currently open application files for sharing with one or more viewers as claimed share, with an application corresponding to the selected icon, the data to be shared.),
wherein, in response to the sharing of the data, an application screen for a transmission of the data to be shared is displayed by the application corresponding to the selected icon ([0017] and Fig. 3: FIG. 3 is a computer screen display of a user interface 300 for viewing a selected application instance view (i.e., application window) and for sharing an associated file, in accordance with an embodiment. The user interface 300, which may be generated by the collaboration application suite 135 on the client computing device 130 (i.e., the sharer) of FIG. 1, includes a selected application window 330 having application title 340, which is being displayed during a collaborative communication session (e.g., a web conference). Examiner interprets that a selected application window 330 having application title 340, which is being displayed during a collaborative communication session as claimed application screen for a transmission of the data to be shared is displayed by the application corresponding to the selected icon.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shared image processing system of Gardaz with the teaching about screen and associated file sharing of Farmer because it would be convenient for users to view multiple applications on a user interface before selecting to share.

Regarding claim 2, Gardaz in view of Farmer teaches wherein the selection screen further includes a cancel button (Farmer, Fig. 2: discussing about Cancel button).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shared image processing system of Gardaz with the teaching about screen and associated file sharing of Farmer because it would be convenient for users to view multiple applications on a user interface before selecting to share.

Regarding claim 3, Gardaz in view of Farmer teaches wherein the network is the Internet (Gardaz, [0052]: the I/O unit 104 may include a WAN/LAN or Internet network interface to support communications from the image processing system 148 locally or remotely).
Claim 4 is rejected under the same rationale as claim 1.
Claim 5 is rejected under the same rationale as claim 2.
Claim 6 is rejected under the same rationale as claim 3.
Claim 7 is rejected under the same rationale as claim 1.
Claim 8 is rejected under the same rationale as claim 2.
Claim 9 is rejected under the same rationale as claim 3.
Regarding claim 10, Gardaz in view of Farmer teaches wherein the selection screen is presented based on a communication between the web browser and the OS in response to the user instruction to the share object (Gardaz, [0091]-[0092] and Fig. 3: After generating the output image, the image sharing server 140 may display the output image. (Step 322) … Next, the image server 140 may provide a selection for the displayed output image. (Step 324). Examiner interprets that providing a selection for the displayed output image on the screen as claimed selection screen is presented based on a communication between the web browser and the OS in response to the user instruction to the share object.).

Regarding claim 11, Gardaz in view of Farmer teaches wherein the selection screen is presented in response to a share function called according to the user instruction to the share object based on the HTML data provided by the website, and the share function is defined by using a navigator interface (Farmer, [0017] and Fig. 3: FIG. 3 is a computer screen display of a user interface 300 for viewing a selected application instance view (i.e., application window) and for sharing an associated file, in accordance with an embodiment. The user interface 300, which may be generated by the collaboration application suite 135 on the client computing device 130 (i.e., the sharer) of FIG. 1, includes a selected application window 330 having application title 340, which is being displayed during a collaborative communication session (e.g., a web conference). Examiner interprets that a selected application window 330 having application title 340, which is being displayed during a collaborative communication session as claimed the selection screen is presented in response to a share function called according to the user instruction to the share object based on the HTML data provided by the website, and the share function is defined by using a navigator interface.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shared image processing system of Gardaz with the teaching about screen and associated file sharing of Farmer because it would be convenient for users to view multiple applications on a user interface before selecting to share.

Regarding claim 12, Gardaz in view of Farmer teaches wherein the information processing terminal is a smartphone (Gardaz, [0006]: discussing about Personal Digital Assistants (PDAs), tablet computers and cellular phones).
Claim 13 is rejected under the same rationale as claim 10.
Claim 14 is rejected under the same rationale as claim 11.
Claim 15 is rejected under the same rationale as claim 12.
Claim 16 is rejected under the same rationale as claim 10.
Claim 17 is rejected under the same rationale as claim 11.
Claim 18 is rejected under the same rationale as claim 12.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gardaz in view of Farmer, and further in view of Choi et al. (U.S. Publication Number 2014/0059231, hereafter referred to as “Choi”).
Regarding claim 19, Gardaz in view of Farmer teaches the terminal of claim 1 as discussed above. Gardaz in view of Farmer does not explicitly teach wherein the application screen is a screen including the data to be shared as a display content indicating a transmission target.
Choi teaches wherein the application screen is a screen including the data to be shared as a display content indicating a transmission target ([0334]-[0335] and Fig. 8: Thereafter, if the GUI element 822 is selected, a list 830 of the recommended share targets for the recommended services is displayed. Examiner interprets that a list 830 of the recommended share targets for the recommended services is displayed as claimed the application screen is a screen including the data to be shared as a display content indicating a transmission target.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shared image processing system of Gardaz and Farmer with the teaching about recommended share targets of Choi because the device can automatically recommend the service to share the content and the share target for content sharing. Accordingly, user convenience can be improved. (Choi, [0033]).
Claim 20 is rejected under the same rationale as claim 19.
Claim 21 is rejected under the same rationale as claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moed et al. (20100037320) discloses the system may enable the customer and/or the expert to share files. For example, the customer and/or the expert may choose a file to upload and activate the sharing with the counterparty by, for example, pressing a "Send" button which may be included in the user interface (shown in FIGS. 2A and 2B) of customer's media application and/or expert's media application.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

August 4, 2022